
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 330
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2011
			Mr. Peters submitted
			 the following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Amending the Rules of the House of
		  Representatives to require that legislation and conference reports be available
		  on the Internet for 72 hours before consideration by the House, and for other
		  purposes.
	
	
		1.Amendments to rule XIII
			 regarding availability of legislation and reports
			(a)Clause 4 of rule
			 XIII of the Rules of the House of Representatives is amended—
				(1)in its side
			 heading, by inserting legislation and before
			 reports;
				(2)in paragraph (a)
			 by striking subparagraph (1) and inserting the following new
			 subparagraph:
					
						(1)Except as
				specified in subparagraph (2), it shall not be in order to consider in the
				House a measure or matter until 72 hours (excluding Saturdays, Sundays and
				holidays except when the House is in session on such a day) after the text of
				such measure or matter (and, if the measure or matter is reported, the text of
				all accompanying reports) have been made available to Members, Delegates, the
				Resident Commissioner, and the general public pursuant to subparagraph
				(3).
						;
				(3)by adding at the
			 end of paragraph (a) the following new subparagraph:
					
						(3)Without further
				amendment before floor consideration, the full text of the measure or matter
				and each committee report thereon shall be posted continuously by means of the
				Internet in such a manner that they are conveniently accessible using existing
				technology, anonymously and at no cost, in a format that is searchable by
				text.
						;
				and
				(4)in paragraph (c),
			 by striking the third calendar day and inserting at least
			 72 hours and by striking on and inserting
			 after.
				(b)Rule XIII of the
			 Rules of the House of Representatives is further amended—
				(1)in clause 5(b), by
			 striking and the Resident Commissioner and inserting the
			 Resident Commissioner, and the general public; and
				(2)in clause 6(c), by
			 striking or at the end of subparagraph (1), by striking the
			 period at the end of subparagraph (2) and inserting ; or, and by
			 inserting before the period a rule or order proposing a waiver of clause
			 4(a) of rule XIII or of clause 8(a) or 8(b) of rule XXII, unless a question of
			 consideration of the rule is adopted by a vote of two-thirds of the Members
			 voting, a quorum being present.
				2.Amendments to
			 rule xxii regarding availability of conference reports and amendments reported
			 in disagreementClause 8 of
			 rule XXII of the Rules of the House of Representatives is amended—
			(1)by striking
			 subparagraph (a) and inserting the following new paragraph:
				
					(a)(1)It shall not be in order
				to consider a conference report until 72 hours (excluding Saturdays, Sundays
				and holidays except when the House is in session on such a day) after the
				conference report and the accompanying joint explanatory statement have been
				available to Members, Delegates, the Resident Commissioner, and the general
				public pursuant to subparagraph (2).
						(2)Without further
				amendment before floor consideration, the full texts of the conference report
				and the accompanying signed joint explanatory statement shall be posted
				continuously by means of the Internet in such a manner that they are
				conveniently accessible using existing technology, anonymously and at no cost,
				in a format that can be searched by
				text.
						;
			(2)in paragraph (b),
			 by striking subparagraphs (1) and (2) and inserting the following new
			 subparagraphs:
				
					(1)It shall not be in
				order to consider a motion to dispose of a Senate amendment reported in
				disagreement by a conference committee until at least 72 hours (excluding
				Saturdays, Sundays and holidays except when the House is in session on such a
				day) after the report in disagreement and any accompanying statement have been
				available to Members, Delegates, the Resident Commissioner, and the general
				public pursuant to subparagraph (2).
					(2)Without further
				amendment before floor consideration, the full texts of a Senate amendment
				reported in disagreement and any accompanying statement shall be posted
				continuously by means of the Internet in such a manner that they are
				conveniently accessible using existing technology, anonymously and at no cost,
				in a format that can be searched by
				text.
					.
			3.Protection of
			 classified informationNothing
			 in this resolution or any amendment made by it shall be interpreted to require
			 or permit the declassification or posting on the Internet of classified
			 information in the custody of the House of Representatives. Such classified
			 information shall be made available to Members in a timely manner as
			 appropriate under existing laws and rules.
		4.Sense of the
			 house regarding amendmentsIt
			 is the sense of the House that, with the objective of preventing circumvention
			 of clause 4(a) of rule XIII of the Rules of the House of Representatives that
			 the Committee on Rules should develop standardized policies and procedures to
			 require that proposed amendments (except those offered under an open rule) that
			 are major in size, scope, or cost be posted on the Internet for an appropriate
			 number of hours.
		
